Citation Nr: 1132527	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-11 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than December 11, 2002, for the grant of service connection for causalgia of the right hand, to include on the basis of clear and unmistakable error (CUE) in May 1981 and December 1995 rating decisions.

2.  Entitlement to an initial evaluation in excess of 10 percent for causalgia of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1980 to April 1981.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an August 2010 Travel Board hearing before the undersigned at the RO.  A hearing transcript is associated with the claims folder.  The Board subsequently remanded the claim for further development in November 2010.  As discussed below, the development requested has been completed, and the claim is now appropriate for appellate review.  


FINDINGS OF FACT

1.  In May 1981 and December 1995 rating decisions, the RO denied service connection for a right hand disorder.  The Veteran did not appeal those decisions, and they became final.

2.  The May 1981 and December 1995 rating decisions, which denied service connection for a right hand disorder, were reasonably supported by the evidence then of record; it is not shown that the applicable statutory or regulatory provisions existing at that time were ignored or incorrectly applied; and the appellant has failed to allege any kind of error of fact or law in those decisions which, when called to the attention of later reviewers, compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.

3.  The Veteran filed a request to reopen his claim of entitlement to service connection for a right hand disorder on December 11, 2002.

4.  Evidence showing that the Veteran had a pre-existing right hand disorder which was aggravated by active service was not produced until August 31, 2004, and thus, entitlement did not arise until that date.  

5.  Throughout the rating period on appeal, the Veteran's right hand causalgia has been characterized by no more than mild symptoms.  


CONCLUSIONS OF LAW

1.  The May 1981 and December 1995 rating decisions denying service connection for a right hand disorder are final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2010).

2.  The May 1981 and December 1995 rating decisions which denied service connection for a right hand disorder were not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.105(a) (2010).

3.  The criteria for an effective date earlier than December 11, 2002, for the grant of service connection for right hand causalgia have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.155, 3.160, 3.400 (2010).  

4.  The schedular criteria for an initial evaluation in excess of 10 percent for right hand causalgia have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8515 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Veteran's claim here arises from his disagreement with the initial evaluation and effective date assigned following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment records (STRs) and outpatient treatment records from the Castle Point and Bronx VA Medical Centers (VAMCs) and Hudson Valley Health Care System (HCS), and the Veteran was provided VA examinations in August 2004 and January 2011.

 In a November 2010 decision, the Board remanded the claim for further development.  Specifically, the Board stated that the RO should request updated treatment records from Castle Point VAMC, afford the Veteran a new VA examination to examine the current severity of the neurologic components of his service-connected right hand causalgia, and adjudicate the question of whether there was CUE in the May 1981 and December 1995 rating decisions.     

Following this Board's remand, updated treatment records from Castle Point VAMC and Hudson Valley HCS were requested and associated with the claims file.  In addition, a VA examination was conducted in January 2011 that included an assessment of the neurological damage to the Veteran's right hand and discussion of the 2006 EMG study.  Finally, the RO adjudicated the issue of whether there was CUE in the May 1981 and December 1995 rating decisions in a January 2011 Supplemental Statement of the Case (SSOC).  

In a July 2011 post-remand brief, the Veteran's representative argues that the January 2011 VA examination is inadequate in that the examiner indicated that further EMG studies were ordered, yet the results of those studies are not associated with the claims file.  However, the examiner clearly indicates in his report that the incomplete 2006 EMG study was sufficient to enable him to render an opinion as to nerve involvement in the Veteran's right hand causalgia.  Therefore, the Board finds that the 2011 VA examination is not inadequate.  Further, it appears that all development requested by this Board in its November 2010 remand has been completed to the extent possible, and no additional development is required.   

The Board therefore finds that that no additional assistance is required to fulfill VA's duty to assist the appellant.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Earlier Effective Date

A.  Applicable Law

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110; and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of [an RO] shall be final and binding on all field offices of [VA] as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104."  38 C.F.R. § 3.104(a).  Such a final decision may be subject to revision, however, in the presence of clear and unmistakable error, as described in 38 C.F.R. § 3.105.  Thus, a prior final RO decision will be accepted as correct unless CUE can be shown.  38 C.F.R. § 3.105(a).

Clear and unmistakable (CUE) is defined as "a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993) (emphasis in original).

The Court has propounded a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

If a claimant-appellant wishes to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error which, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.; see also Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

Generally, CUE exists when either the correct facts, as they were known at the time, were not before the decision maker(s), or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); Sorakubo v. Principi, 16 Vet. App. 120 (2002).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  In addition, the mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the Court has held that a failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, supra.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran injured his right hand in a fireworks explosion in 1979, prior to his entrance into active service.  He lost the tip of his right middle finger, and his right thumb was split open.  He then entered active service in August 1980, and had trouble with paresthesias in his right hand.  He also injured his right forearm as a result of a falling phone booth door in September 1980.  He was medically discharged in April 1981.  A Medical Evaluation Board (MEB) found the Veteran unfit for retention because his right hand was symptomatic enough that he would have difficulty performing in the military, especially if he were sent to a cold, damp duty assignment.  The diagnoses listed in the MEB's findings included partial amputation of the right long finger, distal phalangeal region, with hypersensitivity; laceration of the right thumb pulp region with graft, decreased sensation; old injury to the radial digital nerve, right index finger; and mild causalgia of the right hand.  

He filed a claim of entitlement to service connection for a right hand disorder in April 1981.  The claim was denied in a May 1981 rating decision.  He did not file a timely appeal, and the May 1981 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In April 1995, the Veteran filed a request to reopen his claim of entitlement to service connection for a right hand disorder, but the claim was again denied in a December 1995 rating decision.  He did not file a timely appeal, and the December 1995 rating decision became final.  Id.

In December 2002, the Veteran filed a request to reopen his claim of entitlement to service connection for a right hand disorder, and the RO granted the claim in the February 2005 rating decision that is the subject of this appeal.  A 10 percent evaluation was assigned, effective from December 11, 2002, the date of receipt of the Veteran's claim for service connection.  

The Veteran contends that the effective date should go back to the date of his original claim of entitlement to service connection in April 1981.  Specifically, he states that the RO failed in its duty to assist by not affording him a VA examination at that time, and that if he had been afforded an examination, his claim for service connection would have been granted in the 1981 rating decision.    

In claims that have been reopened with new and material evidence, if there has been a final prior RO denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  The only way to overcome the finality of such a prior decision is to request revision of the decision based on clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Here, the Veteran alleges that CUE was present in the May 1981 and December 1995 rating decisions for the above reasons.  

For the reasons discussed below, however, the Board finds that the May 1981 and December 1995 rating decisions denying service connection for a right hand disorder were not clearly and unmistakably erroneous.  

First, the correct facts, as they were known at the time, were available to the RO.  The RO had in its possession the Veteran's STRs indicating that the Veteran had right hand problems prior to entrance into active service, and cited to that medical evidence in detail in its May 1981 rating decision.  There is no contention by the Veteran that the RO did not have access to any pertinent evidence.  Rather, the Veteran argues that an examination should have been undertaken by the RO, and that failure to request such an examination constituted a failure to fulfill its duty to assist.  However, as noted above, a failure to fulfill the duty to assist does not constitute CUE.  See Crippen, 9 Vet. App. at 424 (1996); Caffrey v. Brown, supra.  

Further, there is no indication that the regulatory provisions existing at the time of the rating decision were misapplied.  The May 1981 rating decision includes a specific finding that the right hand condition pre-existed service and was not aggravated by service over and above the natural progress of the condition.  Thus, the RO did not fail to consider service connection based upon aggravation of a pre-existing condition in its 1981 decision.  Moreover, the December 1995 rating decision properly considered newly submitted post-service treatment records and found that they did not constitute new and material evidence in that they did not show treatment for a right hand disorder.      

Therefore, because the May 1981 and December 1995 rating decisions were supported by the evidence of record as analyzed under the law in effect at the time, that rating decision, which denied service connection for a right hand disorder, was within the bounds of sound judgmental discretion.  Under those circumstances, the Board finds that the May 1981 and December 1995 rating decisions were not a product of CUE. 

The next question before the Board is whether there is any testimonial evidence in the claims file that can be construed as a claim to reopen the claim of entitlement to service connection for a right hand disorder prior to the filing of the request to reopen a claim of entitlement to service connection for a right hand disorder on December 11, 2002.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to December 11, 2002, indicating an intent to reopen a claim of entitlement to service connection for a right hand disorder.

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply after a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  

The Veteran in this case does not have any service-connected disabilities other than the one on appeal.  Therefore, 38 C.F.R. § 3.157 is inapplicable.  

The Board must now determine the date upon which entitlement arose.  To reiterate, under 38 C.F.R. § 3.400(b)(2), the later of the date of the claim (in this case, December 11, 2002) and the date upon which entitlement arose controls, and is the appropriate effective date.  

The December 11, 2002, effective date currently assigned is the date the RO received the Veteran's request to reopen a claim of entitlement to service connection for a right hand disorder.  The Veteran's STRs showed that he had injured his right hand prior to entrance into active service, and that he was ultimately medically discharged when a Medical Evaluation Board (MEB) found the Veteran unfit for retention because his right hand was symptomatic enough that he would have difficulty performing in the military, especially if he were sent to a cold, damp duty assignment.  Further, an August 2004 VA examiner opined that the Veteran's pre-existing right hand condition had been aggravated due to overuse of the right hand during Basic Combat Training (BCT) and Advanced Individual Training (AIT) during active service.    

The Board finds that August 31, 2004, the date of the VA examination that concluded that the right hand disorder was aggravated by active service, is the date on which entitlement arose, because it was not until that date that evidence was received showing that the Veteran had a pre-existing disability that was aggravated by active service.  Accordingly, the presently assigned effective date of December 11, 2002, remains correct, as it is the later of the two dates under consideration.  Thus, the criteria for an earlier effective date have not been met.    

As noted above, the date of claim is December 11, 2002.  The date entitlement arose is August 31, 2004.  Under the law, the proper effective date is the latter of the two.  See 38 C.F.R. § 3.400(b)(2).  For the reasons already discussed, an effective date prior to December 11, 2002, is not justified.  As the preponderance of the evidence is against a grant of an earlier effective date, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56 (1990).

III.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, the Veteran's disability has been evaluated under Diagnostic Code (DC) 8515, which is found in the Schedule of Ratings for Diseases of the Peripheral Nerves under 38 C.F.R. § 4.124a.  Under this code, which addresses complete and incomplete paralysis of the median nerve, when the dominant extremity is involved, a 10, 30, or 50 percent evaluation is assigned where incomplete paralysis is mild, moderate, or severe, respectively.  A 70 percent evaluation is assigned where there is complete paralysis, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  When the non-dominant side is involved, 10, 20, 40, and 60 percent evaluations are assigned for the conditions listed above, respectively.  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran, who is right-handed, was granted service connection for right hand causalgia in the February 2005 rating decision that is the subject of this appeal.  He was assigned a 10 percent evaluation under DC 8515, described above, made effective from December 11, 2002, the date his request to reopen his claim of entitlement to service connection was received.  He contends a higher initial evaluation is warranted.  

An October 2002 VAMC note indicates the Veteran had pain in his right hand in the area of his accident and surgery, with sensitivity of the right thumbnail.  The doctor noted scaling of the hyponychium of the right thumbnail, and referred him for an orthopedic consultation.

In January 2003, the Veteran complained of persistent right hand pain and sensitivity since the explosion in 1979.  Specifically, he had hypersensitivity in the thumb and long fingers as well as pain on the volar aspect of his index finger where a small mass existed without change for several years.  He also reported numbness in his index finger.  On physical examination, the right hand had good grip strength.  The thumb was swollen without erythema, edema, or open wounds.  There was a well-healed scar on the volar aspect, and hypersensitivity at the tip.  The index finger had decreased sensation throughout.  There was also decreased extension strength and a half centimeter, tender, firm, and well-circumscribed mass between the proximal interphalangeal and distal interphalangeal joints on the volar aspect.  The long finger had normal strength.  There was traumatic amputation just distal to the distal interphalangeal joint, and hypersensitivity at the tip.  The doctor assessed hypersensitivity of the thumb and long fingers probably due to the explosive injury and subsequent surgery, as these symptoms had remained constant since the initial event.  He also assessed a probable neuroma on the volar aspect of the index finger.

Several weeks later, the Veteran had a surgical consultation for the mass on the index finger, and was told that it was likely a neuroma.  The surgeon explained that if surgery were pursued, he could lose all sensation in his index finger.  Thus, the Veteran chose to attempt a trial of hand therapy with desensitization exercises for 3 or 4 months. 

In March 2003, the Veteran reported hypersensitivity of the first 3 fingers.  He had severe pain if he touched, moved, or bent his fingers.  NSAIDs and Tylenol did not provide significant relief.  He rated his pain at a 5 out of 10 in severity, and at a 5 out of 10 at its worst.  There was no tenderness to palpation except at the top of the thumb and middle finger.  Sensation was grossly intact, and strength was 5 out of 5.  There was no hyperesthesia to touch.  The doctor assessed a long history of pain in the first 3 fingers of the right hand, secondary to the 1979 explosion, as well as pain in the nail bed region.  He referred the Veteran for podiatry and dermatology consultations for the pain in the nail bed region.  

The Veteran began occupational therapy for his hand in April 2003.  The therapist observed a closed wound on the third digit, with a healed split along the fingertip.  There were no signs of infection, although there was hypertrophy of the tip of the thumb.  There was no stiffness, and tenderness was minimal on evaluation, although the Veteran reported periods when his fingertips were severely sensitive.  He reported decreased ability to write or grasp a pen.  Opposition of the thumb was intact to all digits.  Sensation and grip were decreased on the right side.  The therapist assessed chronic episodes of hypersensitivity of the right dominant first through third fingertips, with periods of exacerbation of pain which interfered with his ability to perform activities of self-care, such as lacing, buttoning, and decreased use of the right hand for managing small objects such as coins.  The Veteran continued in therapy but was discharged in June 2003, as he had reached a plateau.  He felt more strength, but continued to experience paresthesia in the right first 3 fingers, and the skin over the fingertips broke down in extreme temperatures.  He was given digital tip caps made of breathable webbing material to prevent extreme temperature and moisture buildup on his fingertips.  

The Veteran was afforded a VA examination in August 2004 with regard to his right hand scars.  The examiner observed a linear scar on the medial aspect of the right forearm, 2 centimeters in width, mobile, and non-tender.  There were also 2 fine parallel scars on the medial side of the right wrist, one-and-a-half and one centimeter in width, skin deep, mobile, and non-tender.  There was no pain of the scars on examination, they were not adherent, and texture was regular.  They were not unstable, elevated, or depressed.  There was no inflammation, edema, or keloid formation.  There were no areas of induration or inflexibility of the skin.  The examiner concluded that the scars were asymptomatic.  

The Veteran was also afforded an examination with regard to the neurologic components of his right hand disability the same month.  He reported mild hypersensitivity of the thumb, index, and middle fingers, and of the scars on his thumb and middle finger.  Pain sometimes radiated from the thumb area to the metacarpal area, index, and middle fingers.  He had symptoms of causalgia in the right hand, aggravated on exposure to cold weather.  There was no ankylosis of the hand.  Wrist extension was to 70 degrees, flexion to 80 degrees, ulnar deviation to 44 degrees, and radial deviation to 20 degrees.  There was no pain during range of motion testing after 5 repetitions.  The thumb had full range of motion.  There were no gaps between the tip of the thumb and the fingers, the tips of the fingers and the proximal transverse crease of the palm, and the thumb pad and the fingers with the thumb attempting to oppose the fingers.  The Veteran's ability to push, pull, twist, probe, and write was intact, except that when the tip of the thumb or middle finger was accidentally touch, he had pain.  Ten repeated movements of the joints and the hand increased pain by 20 percent.  There was also a mild increase in lack of endurance, but no increase in fatigue or weakness.  There was hyperesthesia over the tip of the thumb and middle fingers, and hypoesthesia over the radial side of the index and little fingers.  There was no motor loss of the right hand intrinsic muscle, and hand closure was full.  The examiner assessed a blast injury with right thumb and middle finger partial amputation at the distal phalanx, with hyperesthesia along the radial side of the index finger, and mild causalgia symptoms of the right hand, aggravated by cold weather.  An X-ray showed partial amputation of the distal phalanx of the third finger, with otherwise unremarkable findings.

In April 2006, the Veteran complained of numbness over the right second fingertip and a tiny small cyst over the tip of the right second digit.  The doctor ordered an X-ray, which showed a sub-total amputation of the distal phalanx of the third digit and no significant arthropathy.  

An EMG study was attempted in May 2006, and showed no evidence of peripheral neuropathy or carpal tunnel syndrome, but was incomplete.  The Veteran continued to complain of pain and numbness in the right hand, more over the ulnar side of the right wrist and right fourth and fifth fingers.  

He was referred to see a neurologist in July 2006, who concluded that, clinically, an ulnar nerve injury was likely at the wrist, but there were no features of sensory nerve damage on the recent Nerve Conduction Study.  It was possible that only superficial and pain nerves were involved.  In addition, the symptoms had been present for 25 years without ongoing functional damage to the ulnar nerve.  The neurologist stated that further testing was unnecessary.

The Veteran had another neurology consultation in August 2008.  He reported that he still had numbness in the fifth digit.  He also had frequent episodes of severe hypersensitivity and the skin split open at the tips of the first and third digits, especially in hot and cold weather.  On examination, the right thumb tip was swollen.  There was decreased pinprick over the first, second, and fifth digits as well as the right medial palm.  There was pain and limited weakness in the right hand grip, finger flexors, and abductors.  The doctor concluded that the episodes of severe hypersensitivity in the tips of the first and third digits pointed to reflex sympathetic dystrophy.  A neuroma formation at the site of surgery was mentioned by his surgeon, but no surgical therapy was recommended.  The neurologist recommended a trial of Gabapentin.  With regard to the fifth digit numbness, the doctor stated that it was from ulnar neuropathy likely at the wrist at the time of the telephone booth injury in 1980.  However, there were no features of sensory nerve damage on the NCS/EMG study in 2006.  Moreover, there was no clinical evidence of functional (motor) damage to the ulnar nerve.  The doctor wanted to see if the numbness was relieved with Gabapentin. 

The Veteran testified at the August 2010 Board hearing that he had further testing done on his right hand at the VAMC in 2009 or 2010.  However, records obtained from the Hudson Valley HCS and Castle Point VAMC from that period indicate only that testing of the left hand was performed.  

He was afforded another VA examination in January 2011.  He reported that in times of hot or cold weather, his thumb became dry and the skin cracked.  It also became hypersensitive, but in moderate weather these symptoms were absent.  There was limited sensation on the thumb tip.  The index finger used to have a neuroma, but he had not had this for several years.  The middle finger also became cracked and dry in the winter and summer.  He could not make a tight fist; when he tried, his wrist and the tips of his fingers were painful.  He believed the pain was due to stretching of the skin.  In addition, when he tried to extend his fingers fully, he felt a pulling sensation in the fourth and fifth fingers.  He had limited feeling from the ulnar border of the wrist to the tip of the fifth finger.  He had difficulty driving, bathing, and brushing his teeth.  When pain was severe, it was at a level of 10 out of 10 in severity.  

On physical examination, the thumb pad was dull to pinprick, and he had a hypersensitive peri pad.  The tip of the index finger was also dull, and the tip of the third finger was hypersensitive.  The fourth finger was normal, and the fifth finger was numb.  Upon palpation to the thumb pad, an imprint remained longer than normal.  A motor examination was attempted, but the Veteran winced with pain and could not do formal testing of any muscle more distal than the biceps on the right side.  The examiner reviewed the May 2006 EMG study results.  She assessed a distal local nerve injury at the site of the local injuries (i.e., pad of thumb, nail of middle finger).  She did not think that he had larger ulnar or median nerve injuries, citing to the 2006 EMG study.  He had local soft tissue (vascular, muscle, and skin) injuries at these sites and these caused pain when stretching, touching, and moving to the injured region and regions contiguous to these.  For example, when he tried to grip, there was traction on the injured area.  In addition, weather changes caused changes in these local areas.  He had right hand causalgia.  In addition, he had a history of a neuroma, but it was not currently active.  

With regard to the 2006 EMG study, there was significant information present even though the study was incomplete.  The motor and sensory nerve conduction studies were all complete and normal.  The abductor pollicis brevis was innervated by the median nerve and the first dorsal interossei was innervated by the ulnar nerve.  The needle examination of these was normal, indicating that the nerve was normal.  The testing for maximal contraction is done to evaluate recruitment of motor units when strength is needed, but this was not completed.    

Based on the foregoing, the Board finds that the weight of the evidence is against an initial evaluation in excess of 10 percent for right hand causalgia.

As stated above, a 10 percent evaluation is assigned under DC 8515 when there is mild incomplete paralysis, neuritis, or neuralgia of the median nerve.  The next higher 30 percent evaluation is assigned when the condition is moderate in severity.  In this case, in January 2003, although the Veteran reported pain and numbness in his fingers, he had good grip strength.  Sensation was noted to be grossly intact in the fingers in March 2003, and strength was 5 out of 5.  At the August 2004 VA examination, he had symptoms of causalgia aggravated by extreme temperatures, resulting in occasional pain.  However, range of motion of the wrist was normal and there was no pain after 5 repetitions.  Range of motion of the thumb was full, and there were no gaps between the thumb and tips of the fingers with the thumb attempting to oppose the fingers.  The examiner did not that 10 repetitions of movement of the joints and hand increased pain by 20 percent.  The 2006 EMG study showed no median or ulnar nerve involvement.  The neurologist confirmed that there was no clinical evidence of damage to the ulnar nerve in August 2008.  Moreover, the 2011 VA examiner stated that there was only distal local nerve injury, and no evidence of median or ulnar nerve damage.  The Board finds that these clinical findings cannot be characterized as reflecting more than mild symptoms.  Therefore, an evaluation higher than 10 percent is not warranted.  

The Board has considered whether any other diagnostic codes would allow for an increased rating.  However, there is no evidence of damage to the ulnar or radial nerves allowing for application of a different diagnostic code.  Moreover, the evidence, particularly the 2004 VA examination, reflects that the scars on the Veteran's hand were asymptomatic.  Thus, a separate evaluation is not warranted for the scars.  

Finally, the Board has considered whether the Veteran's service-connected right hand causalgia warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  Further, there is no indication that the disability has significantly interfered with his ability to perform his job.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.


ORDER

Clear and unmistakable error was not committed by the RO in the May 1981 and December 1995 rating decisions which denied service connection for a right hand disorder, and the appeal as to CUE is denied.  

Entitlement to an effective date earlier than December 11, 2002, for the grant of service connection for right hand causalgia is denied.

Entitlement to an initial evaluation in excess of 10 percent for right hand causalgia is denied.  



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


